*75Vr
                      ELECTRONIC RECORD



                                                           AGGRAVATED
                                                           SEXUAL ASSAULT
COA#      04-13-00836-CR                 OFFENSE:          CHILD

          LUIS GUDINO V. THE STATE
STYLE: oftexas                           COUNTY:           BEXAR

COA DISPOSITION:   AFFIRMED              TRIAL COURT:      379™ DISTRICT COURT


DATE: 2/11/15             Publish: NO    TC CASE #:        2010CR8499




                IN THE COURT OF CRIMINAL APPEALS

ELECTRONIC RECORD


         LUIS GUDINO V. THE STATE
STYLE:   OF TEXAS                              CCA*          11S-IZ
   APPELLANT*^                Petition         CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:            DATE:

                                               JUDGE:

DATE: OflttltfLT                               SIGNED:                  PC:

JUDGE: Sufa„L                                  PUBLISH:                 DNP:




                                                                        MOTION FOR

                                      REHEARING IN CCA IS:

                                      JUDGE: